  Case
    Case
       1:19-cv-03422-GBD
          1:19-cv-03422 Document
                          Document
                                 3 6Filed
                                       Filed
                                          04/17/19
                                             04/18/19Page
                                                       Page
                                                          1 of1 1of 1




                                                       19-3422




4/18/2019                                                /S/ P. NEPTUNE
